DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the phrase “both sides of the heating body” in line 6 is indefinite as the heating body has not been required to have only two sides.
In regard to claim 5, the phrase “wherein the fragrance emitting area corresponds to the heating body” is indefinite as the claim does not detail how the area corresponds to the body.  Thus, the phrase can have multiple different interpretations.
Claim 8 recites the limitation "the annular grooves" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 6 only recites a singular “annular groove.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrotti et al. (US 6,862,403; hereinafter “Pedrotti”).
In regard to claim 1, Pedrotti discloses a diffuser comprising a main shell (housing 110) and a perfume bottle assembly (bottle 120), wherein the main shell and the perfume bottle assembly are hollow structures, a heating body fixing seat (necessarily structure to hold circuit board 240) is arranged in the main shell, a first end of the heating body fixing seat is provided with a connecting cavity (area of window 270), and a second end of the heating body fixing seat is detachably assembled with a heating body (heating device 250); a PCB assembly (circuit board 240) is arranged on the heating body fixing seat, and both side of the heating body are provided with electrodes connected to the PCB assembly (see col. 5, lines 15-18); the perfume bottle assembly comprises a bottle body (bottle 120) and a bar 
Pedrotti is silent in regard to the perfume bottle comprising a cotton bar as Pedrotti discloses that the wick 190 is made from ultra high molecular weight high density polyethylene.  See col. 3, lines 47-49.  However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  It is well-known in the art that cotton is a material which is capable of being used as a wick for evaporating a fragrance.  Therefore, it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted cotton for the HDPE of Pedrotti without producing in any new or unexpected result.
In regard to claim 2, Pedrotti discloses wherein a bottle stopper (cap 200 and sheath 210) is sleeved outside the bar (wick 190) and fixed in the mouth of the bottle body.  See Figure 3 and col. 3, lines 38-49.
In regard to claims 3-4, Pedrotti discloses wherein the main shell comprises a front shell 150, a middle shell 180 and a back shell 220 which can be fastened together by any suitable fastening means such as press fit or snap fit.  See col. 3, lines 50-55.  Pedrotti does not explicitly disclose wherein the shell In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  Further, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Therefore, it is viewed that rearranging and/or designing the housing 110 of Pedrotti to have a left and right half as claimed would have been within the ambit of one of ordinary skill in the art as such is merely an obvious engineering design as it is clearly recognized that housing shells are assembled from parts which can interconnect through suitable fastening means without creating any new or unexpected results.
In regard to claim 5, Pedrotti discloses wherein the fragrance emitting area corresponds to the heating body, and the fragrance emitting area is composed of a plurality of emitting holes (plurality of vents 310 and opening 320).  See Figure 3 and col. 6, lines 20-25.
   
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrotti in view of Speyer et al. (US 5,352,122; hereinafter “Speyer”).
In regard to claim 6, Pedrotti discloses a rotary plug socket (plus assembly 230) and a conductive copper sheet (contact carriers 430) as noted above but does not disclose the specific structure recited in claim 6.
Speyer discloses a rotary plug socket for a nightlight comprising a circular socket main body (disk 28) and a plug sheet (blades 10) installed on the circular socket main body, one end of the plug sheet is connected to a power receiving sheet (conductive plate 26), the power receiving sheet is in corresponding contact with conductive contacts 20, and the power receiving sheet is arc-shaped and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rotatable electrical plug socket of Speyer for the rotatable socket of Pedrotti for connection to the conductive copper sheet as the structures are functional equivalents and would not have resulted in any new or unexpected results.
In regard to claim 8, Pedrotti depicts a US standard plug.  See Figure 2.  Pedrotti is silent in regard to the housing 110 having circular gaps matching with the socket main body and flanges matching with the annular grooves arranged in the circular gaps; and limiting blocks arranged in the annular grooves.
Speyer discloses wherein the housing is provided with circular gaps (arcuate recess 39) matching with the circular socket main body (disk 28) and flanges (stop sections 40) matching with the annular groove circular groove 36) arranged in the circular gaps; and limiting blocks (tabs 32) in the annular grooves.  Speyer depicts wherein the plug sheet comprises a US standard plug.  See col. 4, lines 9-44; col. 5, lines 3-27 and Figures 3-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plug socket structure of Speyer for the corresponding structure of Pedrotti in the modified housing of the above rejection having a left and right shell for the purpose of limiting the rotation of the plug such that the device will stay in the desired position without additional rotation occurring.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrotti in view of Speyer and Norwood et al. (US 7,932,482; hereinafter “Norwood”).
In regard to claim 7, Pedrotti discloses a PCB assembly (circuit board 24) which is connected to a conductive copper sheet (contact carrier 430) at one end and the other end of the contact carrier 430 is connected to the plug blades 370 via contacts 440.
Pedrotti is silent in regard to U-shaped clamping openings for electrical connection to the PCB and to an elastic contact sheet as claimed.  Pedrotti does disclose that the plug blades 370 have spring contacts 390 for electrical connection with extra outlets 160 and sliding contacts 400 for electrical connection with the contacts 440 of the contact carrier 430.  See Figure 4 and col. 4, lines 5-50.
Speyer discloses wherein the power receiving sheet (conductive plate 26) is in contact with an elastic contact sheet (contacts 20 which are spring-loaded; see Figure 7).  
Norwood discloses a diffuser wherein U-shaped clamping openings (clips 24) are used for connection to a heating element 8 and wherein spring contact elements 27 are used for connection to a printed circuit board 27.  See Figure 5 and col. 10, lines 12-64.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined spring-loaded electrical contact of Speyer with the contact carrier 430 of Pedrotti for the purpose of electrically connecting the carrier with the rotating plug assembly without creating any new or unexpected result.  It would have further been obvious to have used the clips of Norwood to electrically connect the contact carrier 430 of Pedrotti to the circuit board of the combined apparatus of Pedrotti and Speyer without creating any new or unexpected results as electrical connections formed using clamps has been shown to be known in the prior art.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrotti in view of Han (US 2006/0193610; hereinafter “Han”).
In regard to claim 9, Pedrotti discloses wherein the heating body is a PTC heating body.  
Pedrotti is silent to wherein the heating body is sleeved outside the cotton bar.
Han discloses an aroma emitting apparatus wherein a doughnut-shaped PTC device 9 is sleeved around a wick (filter 13) of a bottle of fragrance (cartridge 14) to apply heat to the wick such that the fragrance is evaporated.  See Figures 1-2 and [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the doughnut-shaped PTC heater of Han for the heater of Pedrotti for the purpose of directing heat to all sides of the wick and without creating any new or unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774